In re State of Louisiana; — Plaintiff; applying for supervisory and/or remedial writs, Parish of E. Baton Rouge, 19th Judicial District Court, Div. IV, Nos. 11-98-150; to the Court of Appeal, First Circuit, No. 99 KW 2693.
Granted. The ruling of the trial court is vacated. To the extent that defendant was afforded pre-trial discovery, La.Code Cr. Pro.Art. 768 does not apply. Under the circumstances of this case, the prosecutor discharged his continuing duty to disclose promptly additional evidence that came to light during trial. La.Code Cr.Pro.Art. 729.3. The trial court is to allow a reasonable recess, upon request, for defense counsel to prepare to meet this additional evidence.
TRAYLOR, J., not on panel.